MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                           Jun 29 2017, 9:14 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Logan Bradley Lake                                       Curtis T. Hill, Jr.
Michigan City, Indiana                                   Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Logan Bradley Lake,                                      June 29, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         45A05-1605-PC-1137
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Respondent.                                     Boswell, Judge
                                                         The Honorable Natalie Bokota,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         45G03-1301-PC-2



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017        Page 1 of 30
[1]   Logan Bradley Lake (“Lake”) was convicted in Lake Superior Court of murder,

      and his conviction was affirmed on direct appeal. Logan subsequently filed a

      petition for post-conviction relief, which was denied. Logan appeals pro se and

      presents six issues, which we consolidate and restate as follows:

              I.   Whether Lake was denied the effective assistance of trial counsel;

              II. Whether Lake was denied the effective assistance of appellate
                  counsel;

              III. Whether Lake was denied the right to counsel in the post-conviction
                   proceedings and denied a fair post-conviction hearing; and

              IV. Whether the trial court had subject matter jurisdiction and personal
                  jurisdiction over Lake.


[2]   We affirm.


                                 Facts and Procedural History

[3]   The facts underlying Lake’s murder conviction are as follows:


              On the evening of January 27, 2010, Lake and Dina Ivanovskaia
              met with Thomas Haynes in Schaumburg, Illinois. Haynes was
              upset because he had purchased what he thought was Ecstasy
              from Lake’s brother but, instead, he received rock salt. Haynes
              wanted Lake to help resolve the situation with Lake’s brother.
              During the meeting, Haynes showed Lake and Ivanovskaia a
              handgun in his vehicle’s glove box. After a few minutes,
              Ivanovskaia went home, leaving Lake and Haynes together in
              Haynes’s vehicle.

              On January 28, 2010, at approximately 4:00 a.m., Haynes’s
              upstairs neighbor, Omar Herrera, heard a loud bang and “stuff
              moving around” in Haynes’s apartment in Whiting, Indiana. At
              approximately 4:30 a.m., Ivanovskaia received a telephone call

      Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 2 of 30
        from Lake. Lake asked Ivanovskaia to calm Haynes down. Lake
        said that he had Haynes’s gun in his hand, that Haynes wanted
        to take it from him, and that the gun went off. Lake told
        Ivanovskaia that the bullet missed Haynes and hit the wall. Lake
        said that Haynes was angry and asked Haynes to talk to
        Ivanovskaia. Ivanovskaia heard Lake talking to Haynes but never
        heard Haynes respond. Lake sounded like he had been drinking
        and seemed scared and panicked.

        At approximately 11:00 a.m. on January 28th, David Davids was
        working as a bus driver and was getting gasoline at a gas station
        near Haynes’s apartment. Lake approached Davids and asked for
        a ride to the South Shore train station. Davids responded that he
        could give Lake a ride, and Lake went behind the gas station and
        retrieved a large, black garbage bag. Davids saw a Playstation 3
        gaming system in the bag and was concerned that it was stolen.
        Lake kept reassuring Davids that it was not stolen. After
        dropping off Lake at the train station, Davids stopped at the East
        Chicago police station and reported the incident. Officer
        Benjamin Lopez of the East Chicago Police Department
        responded to the train station and located Lake. Lake was
        carrying a large garbage bag that contained multiple Blu-Ray
        movies and two controllers for a Playstation 3. A Playstation 3
        was found in a garbage can near Lake. The officers arrested Lake
        for public intoxication.

        Later that evening, Haynes’s girlfriend, Aimee Spencer, went to
        Haynes’s apartment because she had been unable to contact him
        all day. Spencer found Haynes’s body on the living room floor
        and called the police. Initially, police did not realize that Haynes
        had been shot because there was no blood at the scene. However,
        an autopsy revealed that Haynes had been shot. The bullet
        entered his body on the right side of his back, lacerated his right
        lung, fractured his thoracic spine, lacerated his left lung, and
        exited his body on the left side of his back. The blood collected
        inside of his chest cavity, which explained the lack of blood at the
        scene. Based on the amount of blood inside Haynes’s chest

Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 3 of 30
        cavity, the pathologist thought that Haynes did not die
        immediately and possibly lived a few hours. However, Haynes
        would have been immobilized at least after a few minutes.

        In the early morning hours of January 29th, Herrera heard
        someone trying to get into Haynes’s apartment. Herrera went
        outside onto his balcony and asked “who was down there.” Lake
        responded, “Oh, it’s me. I’m looking for [Haynes].” While his
        wife called the police, Herrera said that he did not know where
        Haynes was and that Haynes was not home. Lake said that he
        was supposed to play video games with Haynes, and Herrera told
        Lake that Haynes had died. Lake left after seeing that Herrera’s
        wife was on the phone.

        After learning that Haynes had been shot, the police returned to
        the scene on January 29th and found a handgun in the closet and
        a bullet hole and bullet in the wall in the living room. They also
        learned that Haynes’s Playstation 3 gaming system and
        numerous Blu-Ray movies were missing. The serial number on
        the Playstation 3 gaming system found with Lake matched the
        serial number of Haynes’s Playstation 3. Based on receipts in
        Haynes’s apartment, the police were also able to show that
        Haynes purchased at least some of the Blu-Ray movies in Lake’s
        possession when Lake was arrested.

        The State charged Lake with murder, and Lake was later arrested
        in Oklahoma. At his jury trial, a firearms examiner testified that
        the bullet that killed Haynes was fired from the handgun found in
        the closet. She testified that the gun involved in the shooting was
        a revolver. She performed a trigger pull test to determine the
        amount of pounds needed to pull the trigger. In the single action
        mode with the gun’s hammer cocked, it took three pounds of
        pressure to fire the weapon. In the double action mode with the
        gun’s hammer uncocked, it took ten and one-half pounds of
        pressure to fire the weapon. She also performed an impact test to
        simulate whether the firearm would discharge if it was dropped
        or snagged on something. As part of the impact test, the firearms
        examiner hit the gun with a hammer over 150 times in both the
Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 4 of 30
              single action mode and the double action mode, and the gun did
              not discharge. DNA found on the grips of the handgun and the
              cylinder release demonstrated the presence of a mixture from
              which Haynes, Lake, and another unknown individual could not
              be excluded as possible contributors. During closing argument,
              Lake argued that the State did not prove that he intended to kill
              Haynes. The jury found Lake guilty as charged, and the trial
              court sentenced him to sixty years in the Department of
              Correction. 	


      Lake v. State, No. 45A03-1106-CR-256, 2012 WL 667035 at *1-2 (Ind. Ct. App.

      Feb. 29, 2012) (mem. dec.) (citations omitted), trans. denied. On direct appeal,

      Lake challenged the sufficiency of the evidence to sustain his murder

      conviction, arguing that the evidence showed that the gun discharged

      accidently. We rejected this claim and affirmed Lake’s conviction. Id.


[4]   Lake filed his first post-conviction petition pro se on January 28, 2013, and

      requested the assistance of the State Public Defender. An attorney from the

      State Public Defender’s Office filed an appearance on Lake’s behalf on March

      19, 2013. Lake, however, subsequently hired another attorney who entered an

      appearance on his behalf, at which time the public defender requested and

      received permission to withdraw her appearance. Lake’s private counsel then

      filed a motion to dismiss Lake’s previously filed pro se petition for post-

      conviction relief without prejudice, which the post-conviction court granted,

      thereby closing the case.

[5]   Then, on October 22, 2013, Lake filed another pro se petition for post-conviction

      relief. The public defender then filed an appearance on Lake’s behalf on

      Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 5 of 30
      November 14, 2013. On February 25, 2014, the attorney from the public

      defender’s office filed a motion to withdraw her appearance based on Post-

      Conviction Rule 1(9)(c), which permits the State Public Defender’s Office to

      withdraw an appearance on behalf of a post-conviction petitioner “[i]n the

      event that counsel determines the proceeding is not meritorious or in the

      interests of justice[.]”

[6]   The post-conviction court held evidentiary hearings on Lake’s post-conviction

      petition on January 29, March 23, and May 15, 2015. The post-conviction court

      took judicial notice of the record in Lake’s direct appeal and requested that the

      parties submit proposed findings and conclusions. On May 19, 2016, the post-

      conviction court issued its findings of fact and conclusions of law denying

      Lake’s petition. Lake now appeals.


                           Post-Conviction Standard of Review

[7]   Post-conviction proceedings are not “super appeals” through which convicted

      persons can raise issues they failed to raise at trial or on direct appeal. McCary v.

      State, 761 N.E.2d 389, 391 (Ind. 2002). Post-conviction proceedings instead

      afford petitioners a limited opportunity to raise issues that were unavailable or

      unknown at trial and on direct appeal. Davidson v. State, 763 N.E.2d 441, 443

      (Ind. 2002). The post-conviction petitioner bears the burden of establishing

      grounds for relief by a preponderance of the evidence. Henley v. State, 881

      N.E.2d 639, 643 (Ind. 2008). Thus, on appeal from the denial of a petition for

      post-conviction relief, the petitioner stands in the position of one appealing


      Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 6 of 30
      from a negative judgment. Id. To prevail on appeal from the denial of post-

      conviction relief, the petitioner must show that the evidence as a whole leads

      unerringly and unmistakably to a conclusion opposite that reached by the post-

      conviction court. Id. at 643-44.


[8]   The post-conviction court made specific findings of fact and conclusions of law

      in accordance with Indiana Post-Conviction Rule 1(6). On review, we must

      determine if the court’s findings are sufficient to support its judgment. Graham

      v. State, 941 N.E.2d 1091, 1096 (Ind. Ct. App. 2011), aff’d on reh’g, 947 N.E.2d

      962. Although we do not defer to the post-conviction court’s legal conclusions,

      we review the post-conviction court’s factual findings for clear error. Id.

      Accordingly, we will not reweigh the evidence or judge the credibility of

      witnesses, and we will consider only the probative evidence and reasonable

      inferences flowing therefrom that support the post-conviction court’s decision.

      Id.


                                    I. Assistance of Trial Counsel

[9]   Lake claims that his trial counsel was ineffective. Our supreme court has

      summarized the law regarding claims of ineffective assistance of trial counsel as

      follows:


              A defendant claiming a violation of the right to effective
              assistance of counsel must establish the two components set forth
              in Strickland v. Washington, 466 U.S. 668 (1984). First, the
              defendant must show that counsel’s performance was deficient.
              This requires a showing that counsel’s representation fell below
              an objective standard of reasonableness, and that the errors were

      Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 7 of 30
         so serious that they resulted in a denial of the right to counsel
         guaranteed the defendant by the Sixth Amendment. Second, the
         defendant must show that the deficient performance prejudiced
         the defense. To establish prejudice, a defendant must show that
         there is a reasonable probability that, but for counsel’s
         unprofessional errors, the result of the proceeding would have
         been different. A reasonable probability is a probability sufficient
         to undermine confidence in the outcome.


         Counsel is afforded considerable discretion in choosing strategy
         and tactics, and we will accord those decisions deference. A
         strong presumption arises that counsel rendered adequate
         assistance and made all significant decisions in the exercise of
         reasonable professional judgment. The Strickland Court
         recognized that even the finest, most experienced criminal
         defense attorneys may not agree on the ideal strategy or the most
         effective way to represent a client. Isolated mistakes, poor
         strategy, inexperience, and instances of bad judgment do not
         necessarily render representation ineffective. The two prongs of
         the Strickland test are separate and independent inquiries. Thus, if
         it is easier to dispose of an ineffectiveness claim on the ground of
         lack of sufficient prejudice . . . that course should be followed.


Timberlake v. State, 753 N.E.2d 591, 603 (Ind. 2001) (citations and quotations

omitted). As Lake claims that his trial counsel was ineffective in a variety of

ways, we address each of his specific claims in turn.1




1
  We note that Lake’s brief is difficult to follow at times, but we have endeavored to address his claims on the
merits where possible. See Armstrong v. State, 932 N.E.2d 1263, 1270 (Ind. Ct. App. 2010) (noting our
preference to address issues on their merits where possible). Though we recognize that Lake is proceeding pro
se and lacks legal training, it is well settled that we hold pro se litigants to the same standards as trained
counsel. Pannell v. State, 36 N.E.3d 477, 485 (Ind. Ct. App. 2015), trans. denied.

Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017               Page 8 of 30
       A. Counsel’s Work Load

[10]   Lake contends that his trial counsel violated the relevant Rules of Professional

       Conduct by failing to control his workload. See Ind. Prof. Conduct Rule 1.3,

       comment 2 (“A lawyer’s workload must be controlled so that each matter can

       be handled competently.”). The State correctly notes, however, that Lake did

       not present this claim in his original or second petition for post-conviction

       relief. A claim for post-conviction relief may not be presented for the first time

       on appeal. Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002) (citing Allen v. State,

       749 N.E.2d 1158, 1171 (Ind. 2001)).2

       B. Counsel’s Lack of Knowledge of Lake’s Arrest

[11]   Lake next argues that his trial counsel was ineffective due to his “lack of

       knowledge of [Lake]’s entire Oklahoma arrest and of the [State]’s violated [sic]

       Prof. Cond. Rule 3.4(a) and Brady of an unlawfully destruction [sic] of bus-

       ticket evidence of [Lake] traveling to IL[linois] to turn himself in.” Appellant’s

       Br. at 26-27. This appears to be a reference to the fact that, after his initial arrest

       for public intoxication, Lake fled Indiana and was in Oklahoma when he was

       taken into custody for Haynes’s murder. However, Lake provides no citation to

       the record to support his allegation, nor does he further develop this claim.

       Accordingly, it is waived. See Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct.



       2
         Lake also argues that the trial court improperly denied his trial counsel’s oral motion for a continuance,
       citing Judicial Conduct Rule 2.5(B), comment 4, which provides in part, “In disposing of matters promptly
       and efficiently, a judge must demonstrate due regard for the rights of parties to be heard and to have issues
       resolved without unnecessary cost or delay.” This issue, however, was available, yet not presented, on direct
       appeal. As such, it is waived. Timberlake, 753 N.E.2d at 597.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017             Page 9 of 30
       App. 2005) (noting that a party waives an issue on appeal where he fails to

       develop a cogent argument or provide adequate citation to authority and

       portions of the record) (citing Ind. Appellate Rule 46(A)(8)(a) (providing that

       appellant’s argument must be supported by cogent reasoning and that each

       contention must be supported by citations to the authorities, statutes, and the

       appendix or parts of the record on appeal relied on)).

       C. Counsel’s Failure to Challenge Charging Information

[12]   Lake claims that one of the investigating detectives, Detective Small,

       committed perjury, and that this vitiated the State’s claim of probable cause to

       arrest him and the trial court’s jurisdiction. Thus, Lake argues that his trial

       counsel was ineffective for failing to challenge “the Probable Cause,” which we

       take to mean the probable cause affidavit supporting the charging information,

       and for failing to quash the charging information.


[13]   Lake, however, fails to explain in what way Detective Small allegedly perjured

       himself, nor does he explain how the charging information or the probable

       cause affidavit supporting it were defective. Nor are we inclined to conjure up

       an argument on Lake’s behalf. Moreover, as noted by the State, our supreme

       court has held that “lack of probable cause is not grounds for dismissing a

       charging information.” Flowers v. State, 738 N.E.2d 1051, 1055 (Ind. 2000).

       Thus, even if Lake were correct in his contention that the probable cause

       affidavit was deficient, “his only remedy would have been release from pre-trial

       detention predicated upon an illegal arrest.” Id. “‘An invalid arrest does not

       affect the right of the State to try a case nor does it affect the judgment of
       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 10 of 30
       conviction.’” Id. (quoting Felders v. State, 516 N.E.2d 1, 2 (Ind. 1987)). Lake’s

       argument that his trial counsel was ineffective for failing to challenge the

       probable cause affidavit therefore fails.

       D. Counsel’s Failure to Challenge a Receipt

[14]   Lake’s next argument is not entirely clear to us, but he appears to claim that his

       trial counsel was ineffective due to his lack of knowledge regarding the receipts

       the police used to show that the Blue-Ray movies discovered in Lake’s

       possession were the same as those that had been stolen from the home of the

       victim, Haynes. From what we can gather, Lake’s complaint is based on the

       fact that there were two receipts from a video store showing that certain movies

       had been bought. Only one of these receipts contained the name of the victim,

       and this receipt was for two movies that were not found in Lake’s possession

       when he was arrested. According to Lake, the receipt with Haynes’s name

       should have been excluded, presumably as irrelevant, and without Haynes’s

       name, the other receipt would not have tied the movies found in Lake’s

       possession to Haynes.


[15]   We cannot say that Lake’s trial counsel’s performance was deficient in this

       regard. One receipt contained Haynes’s name but not the movies found in

       Lake’s possession; the other contained the movies found in Lake’s possession

       but not Haynes’s name. Yet the fact remains that both receipts were found in

       Haynes’s home, and both were from the same store. Lake fails to explain how

       his trial counsel could have had the other receipt excluded. Nor are we of the

       opinion that the admission of the receipt with Haynes’s name was prejudicial in
       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 11 of 30
       the Strickland sense. This is especially true given that the police also found a

       Playstation 3 game console in Lake’s possession when he was arrested, and the

       serial number for this console matched that of the one purchased by Haynes.

       Thus, the State clearly established that the items found on Lake when he was

       arrested for public intoxication had been taken from Haynes’s home. Lake has

       not demonstrated that his trial counsel was constitutionally ineffective for

       failing to move to exclude the receipts from evidence.

       E. Fruit of the Poisonous Tree

[16]   Lake next references the fruit-of-the-poisonous-tree doctrine. Lake’s argument

       on this issue is short and difficult to follow. From what we are able to discern,

       he claims that when he was arrested in East Chicago for public intoxication,

       that arrest was invalid. Thus, according to Lake, anything found as a result of

       this allegedly improper arrest should have been suppressed. Lake, however, fails

       to explain how his arrest was illegal. At the post-conviction hearing, Lake

       argued that his arrest was invalid and not supported by probable cause in that

       the public intoxication charges were later dismissed. He also claimed, while

       questioning his trial counsel, that the charges were dismissed because a

       subsequent breathalyzer test indicated that he was not intoxicated.


[17]   Again, on appeal, Lake refers us to no evidence supporting his claim that he

       was not intoxicated when he was arrested by the police in East Chicago for

       public intoxication. His questions during the examination of his trial counsel

       are not evidence, as Lake was not testifying under oath; and even if he had been

       under oath, the post-conviction court was under no obligation to credit Lake’s
       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 12 of 30
       statements. Furthermore, there was evidence at Lake’s trial that he was

       intoxicated at the time, as Ivanovskaia testified that when Lake called her after

       the shooting, he sounded like he had been drinking and was slurring his words.

       Tr. pp. 85, 103-104. Because Lake failed to establish that his arrest was illegal,

       we cannot say his trial counsel was ineffective for failing to challenge the

       admissibility of the evidence found on Lake when he was arrested.

       F. Counsel’s Lack of Knowledge Regarding DNA Testing

[18]   Lake next3 claims that his trial counsel was ineffective due to his “lack of

       knowledge of GSR and DNA, consequently came [sic] from not maintaining

       Competence pursuant to Prof. Cond. R. 1.1(6).” Lake however, fails to explain

       precisely what his counsel’s lack of knowledge was or how he was prejudiced

       thereby. We therefore consider this argument to be waived for failure to make a

       cogent argument. See Smith, 822 N.E.2d at 202-03 (citing App. R. 46(A)(8)(a)).


[19]   Later in his brief, however, Lake makes a more cognizable argument regarding

       his trial counsel’s alleged lack of knowledge regarding various types of DNA

       tests and the standards of CODIS.4 Lake appears to claim his trial counsel


       3
         Interspersed with his other claims of ineffectiveness, Lake writes, “The facts at the P-C.R. Evid. hearing
       that [his trial counsel] claimed to have ‘missed’, which are argued legally in foregoing issue B) of the
       prosecution’s violation of Prof. Cond. Rs. and the rights of the petitioner[].” Appellant’s Br. at 28. We are
       unable to discern Lake’s argument on this point and consider it waived for failure to make a cogent
       argument. See App. R. 46(A)(8)(A); Smith, 822 N.E.2d at 202–03.
       4
         CODIS is an acronym for the FBI’s Combined DNA Indexing System, which was put into service in the
       late 1990s. Quinn v. State, 45 N.E.3d 39, 43 (Ind. Ct. App. 2015). “CODIS is a nationwide DNA database
       and has sub-databases for each state. DNA profiles are stored in CODIS, and law enforcement agencies can
       compare DNA profiles generated from pieces of evidence against the DNA profiles in CODIS to find a
       match.” Id. Indiana joined CODIS in 1996, Patterson v. State, 742 N.E.2d 4, 10 (Ind. Ct. App. 2000), clarified
       on reh’g, and started submitting DNA profiles to CODIS in 2000. Quinn, 45 N.E.3d at 43.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017               Page 13 of 30
       should have challenged the admissibility of the DNA evidence used at his trial

       because it did not meet the standards for inclusion in the CODIS database.

       However, Lake cites no authority supporting the position that DNA evidence is

       inadmissible if it fails to meet the qualifications for inclusion to CODIS. His

       argument therefore fails.


       G. Lake’s Decision Not to Testify

[20]   Lake also claims that his counsel was ineffective because he did not know what

       Lake’s testimony would have been and, therefore, did not give him competent

       advice regarding whether Lake should have testified at trial. We first note,

       however, that the decision of whether to testify is personal to the defendant and

       is a choice that the defendant, and not counsel, controls. Kimbrough v. State, 911

       N.E.2d 621, 640 (Ind. Ct. App. 2009).

[21]   Lake’s trial counsel testified at the post-conviction hearing that he discussed

       with Lake the issue of whether Lake should testify. Although he could not

       recall the details of his conversation, he explained that his practice was to

       advise clients of the risks involved in testifying and explain the sort of questions

       that the prosecuting attorney might ask during cross-examination. He also

       explained that his practice is to inform his clients that the ultimate decision on

       whether to testify is the defendant’s. He also stated that both he and Lake

       agreed that Lake would not testify. Under these facts and circumstances, Lake

       has not established that his trial counsel was ineffective with regard to his

       advice that Lake not testify.



       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 14 of 30
       H. Failure to Challenge Alleged Hearsay Evidence

[22]   Lake next claims that his trial counsel was ineffective for failing to challenge as

       hearsay Ivanovskaia’s testimony regarding what Lake told her over the

       telephone on the night of the shooting. Lake claims that this evidence was

       inadmissible hearsay and was not corroborated, which he claims was in

       violation of Indiana Code section 35-33-5-2. As the State correctly notes,

       however, this section governs the use of hearsay in affidavits used to support a

       finding of probable cause for the issuance of search warrants and has nothing to

       do with the use of hearsay at trial. The use of hearsay at trial is regulated by the

       Indiana Rules of Evidence. Under Evidence Rule 801(d)(2)(A), Lake’s own out-

       of-court statements offered into evidence against him were, by definition, not

       hearsay. See id. (“[A] statement is not hearsay if . . . [t]he statement is offered

       against an opposing party and . . . was made by the party in an individual or

       representative capacity[.]”). Thus, Lake’s trial counsel cannot be said to have

       been ineffective for failing to challenge the admission of this evidence.

       I. Lake’s Claims of Mental Illness and Learning Disabilities

[23]   Lake also claims that he suffers from both mental illness and learning

       disabilities, which adversely impacted his ability to make proper decisions at

       trial. As noted by the State, however, Lake cites nothing to support his bald

       assertions regarding his competency. Thus, to the extent that Lake argues that

       his trial counsel was ineffective for failing to argue his competence at trial, his

       argument fails. To the extent that Lake makes this argument as a freestanding

       claim of error untethered from his claim of ineffective assistance of trial

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 15 of 30
       counsel, it is waived because it was available on direct appeal. See Timberlake,

       753 N.E.2d at 597 (holding that issues available but not presented on direct

       appeal may not be presented for the first time in petition for post-conviction

       relief).

       J. Counsel’s Alleged Failure to Move for Judgment on the Evidence

[24]   Lake also briefly argues that his trial counsel should have moved for judgment

       on the evidence. As noted by the State, however, Lake’s trial counsel did, in

       fact, move for judgment on the evidence,5 Trial Tr. pp. 643-44, but his motion

       was denied. Thus, this cannot be the basis for a claim of ineffectiveness.


[25]   In short, Lake has not met his burden on appeal of showing that the post-

       conviction court clearly erred in denying his claims of ineffective assistance of

       trial counsel.

                                   II. Assistance of Appellate Counsel

[26]   Lake also claims that he was denied the effective assistance of appellate

       counsel. When we review claims of ineffective assistance of appellate counsel,

       we use the same standard applied to claims of ineffective assistance of trial

       counsel, i.e., the post-conviction petitioner must show that appellate counsel’s

       performance fell below an objective standard of reasonableness and that there is




       5
         Lake’s trial counsel termed his motion as one for a directed verdict. However, a directed verdict and
       judgment on the evidence are the same thing. See Garcia v. State, 979 N.E.2d 156, 157 (Ind. Ct. App. 2012)
       (noting that motions for directed verdict are also called motions for judgment on the evidence); see also Ind.
       Trial Rule 50 (titled “Judgment on the evidence (Directed verdict)”).

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017               Page 16 of 30
       a reasonable probability that, but for the deficient performance of counsel, the

       result of the proceeding would have been different. Manzano v. State, 12 N.E.3d

       321, 330 (Ind. Ct. App. 2014) (citing Harris v. State, 861 N.E.2d 1182, 1186

       (Ind. 2007)). To show that counsel was ineffective for failing to raise an issue on

       appeal, the defendant must overcome the strongest presumption of adequate

       assistance, and judicial scrutiny is highly deferential. Id. (citing Reed v. State, 856

       N.E.2d 1189, 1195 (Ind. 2006)).


[27]   To evaluate the performance prong when counsel failed to raise issues upon

       appeal, we apply the following test: (1) whether the unraised issues are

       significant and obvious from the face of the record and (2) whether the unraised

       issues are “clearly stronger” than the raised issues. Id. If the analysis under this

       test demonstrates deficient performance, then we examine whether “the issues

       which . . . appellate counsel failed to raise, would have been clearly more likely

       to result in reversal or an order for a new trial.” Id. at 329-330.


[28]   Ineffective assistance is very rarely found in cases where a defendant asserts that

       appellate counsel failed to raise an issue on direct appeal because the decision of

       what issues to raise is one of the most important strategic decisions to be made

       by appellate counsel. Id. at 330. Indeed, our supreme court has warned that we

       “should be particularly sensitive to the need for separating the wheat from the

       chaff in appellate advocacy, and should not find deficient performance when

       counsel’s choice of some issues over others was reasonable in light of the facts

       of the case and the precedent available to counsel when that choice was made.”



       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 17 of 30
       Reed, 856 N.E.2d at 1195 (quoting Bieghler v. State, 690 N.E.2d 188, 194 (Ind.

       1997)).

       A. Failure to Raise Claim of Evidentiary Error

[29]   Lake’s argument regarding ineffective assistance of appellate counsel is unclear,

       but from what we can discern, he first claims that his appellate counsel should

       have presented a claim regarding the admission of the receipts found at

       Haynes’s apartment that showed that Haynes had purchased movies that were

       later found in Lake’s possession. As noted above, Lake’s trial counsel did not

       object to the admission of these receipts and therefore waived the issue for

       purposes of appeal. See Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010) (noting

       that a contemporaneous objection at the time the evidence is introduced at trial

       is required to preserve an issue of evidentiary error for appeal).

[30]   Furthermore, Lake’s argument regarding the admissibility of the receipts is, at

       best, misplaced. He again refers to Indiana Code section 35-33-5-2, which

       governs the use of hearsay in affidavits used to support a finding of probable

       cause for the issuance of search warrants, not the use of hearsay at trial. He also

       refers to Evidence Rule 803(15), but does not explain how this rule would make

       the admission of a receipt somehow improper. See Stahl v. State, 686 N.E.2d 89,

       93-94 (Ind. 1997) (noting that Evidence Rule 803(15) is meant to apply to

       “dispositive” documents that are regarded as “inherently reliable,” such as

       deeds, liens, and bills of sale). Because Lake has not established that the receipts

       were inadmissible, his argument that his appellate counsel was deficient for

       failing to raise this argument on direct appeal fails.
       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 18 of 30
       B. Failure to Argue Prosecutorial Misconduct

[31]   Lake also argues that his appellate counsel was ineffective for failing to present

       on direct appeal a claim of prosecutorial misconduct. Again, Lake’s trial

       counsel did not object to any of the statements at issue. Thus, the claims would

       have been waived for purposes of appellate review. See Ryan v. State, 9 N.E.3d

       663, 667 (Ind. 2014) (noting that failure to raise a claim of prosecutorial

       misconduct in the trial court results in waiver on appeal). Thus, Lake’s

       appellate counsel would have had to establish fundamental error. This is a very

       heavy burden, as explained by our supreme court:


               Fundamental error is an extremely narrow exception to the
               waiver rule where the defendant faces the heavy burden of
               showing that the alleged errors are so prejudicial to the
               defendant’s rights as to make a fair trial impossible. In other
               words, to establish fundamental error, the defendant must show
               that, under the circumstances, the trial judge erred in not sua
               sponte raising the issue because alleged errors (a) constitute clearly
               blatant violations of basic and elementary principles of due
               process and (b) present an undeniable and substantial potential
               for harm. The element of such harm is not established by the fact
               of ultimate conviction but rather depends upon whether [the
               defendant’s] right to a fair trial was detrimentally affected by the
               denial of procedural opportunities for the ascertainment of truth
               to which he otherwise would have been entitled. In evaluating
               the issue of fundamental error, our task . . . is to look at the
               alleged misconduct in the context of all that happened and all
               relevant information given to the jury—including evidence
               admitted at trial, closing argument, and jury instructions—to
               determine whether the misconduct had such an undeniable and
               substantial effect on the jury’s decision that a fair trial was
               impossible.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 19 of 30
       Id. at 668 (citations and internal quotations omitted). Given the nature of the

       extremely narrow fundamental error exception, we cannot fault Lake’s

       appellate counsel for failing to raise this issue on direct appeal.


[32]   Even if this issue had been presented on direct appeal, Lake has not

       demonstrated that his appellate counsel would have been successful. Lake

       claims that the prosecutor committed misconduct by attacking the credibility of

       Lake’s mother as a witness, citing Craig v. State, 267 Ind. 359, 366, 370 N.E.2d

       880, 884 (1977), for the proposition that “it is unprofessional conduct for an

       attorney to simply assert that a witness is untruthful.” However, it is not

       misconduct for an attorney to argue, “for reasons arising from the evidence”

       that “a witness should be disbelieved.” Id., 267 Ind. at 366-67; see also Cooper v.

       State, 854 N.E.2d 831, 836 (Ind. 2006) (“[A] prosecutor may comment on the

       credibility of the witnesses as long as the assertions are based on reasons which

       arise from the evidence.”).

[33]   Lake has failed to show that the prosecutor’s statements were anything but

       comments on the evidence. In fact, he has failed to cite to any portion of the

       trial record that supports his claims. Our review of the trial transcript indicates

       that Lake is most likely referring to the following portion of the prosecution’s

       closing argument:


               Now, [Lake]’s mom would lead you to believe that they left the
               house at 11:00 o’clock, which is, by the way, a half an hour later
               than Dee [i.e., Ivanovskaia] testified that she arrived back home
               and goes to bed.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 20 of 30
               And [Lake]’s mom told you a lot of things, and it’s up to you to
               choose what, if anything, you believe of what [Lake]’s mom had
               to say.

               You understand, and you’ll receive an instruction in this regard,
               that [Lake]’s mom, you know, has motivation to tell a story that
               may be a bit shy of the truth.


       Trial Tr. p. 707.


[34]   From this, we conclude that the prosecuting attorney did not simply assert that

       Lake’s mother was lying; he instead pointed out that she had a motivation to

       not be entirely truthful in order to protect her son from a lengthy prison

       sentence and that her testimony was inconsistent with Ivanovskaia’s testimony.

       Thus, the prosecuting attorney simply commented on the credibility of a

       witness based on the evidence. The prosecuting attorney also stated that it was

       ultimately the jury’s duty to determine the credibility of Lake’s mother as a

       witness. From this, we discern no prosecutorial misconduct, much less

       fundamental error that should have been presented on direct appeal.


[35]   We reach a similar result with regard to Lake’s fleeting argument that the

       prosecutor committed misconduct by misstating the testimony of Ivanovskaia.

       Lake wholly fails to explain in what way the prosecutor’s statement was

       incorrect.


[36]   Lake further contends that the prosecutor committed misconduct by stating

       during closing argument that the DNA evidence “confirmed” that Lake had

       handled the gun that shot Haynes. Lake argues that this, along with the


       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 21 of 30
       prosecutor’s statement that “that’s what happened that night, and that’s the

       person who did it,” implied that the prosecutor was referring to a personal

       knowledge of Lake’s guilt and urging the jury to convict on that basis. See Gaby

       v. State, 949 N.E.2d 870, 880-81 (Ind. Ct. App. 2011) (noting that an attorney

       should not assert a personal knowledge of facts in issue except when testifying

       as a witness) (citing Ind. Professional Conduct Rule 3.4(e)).

[37]   Again, Lake fails to cite to the portion of the trial record to which he is

       referring. Our review of the trial transcript indicates that Lake is most likely

       referring to the portion of the State’s closing argument where the prosecuting

       attorney referenced Ivanovskaia’s testimony that Lake had called her and told

       her the he had been holding Haynes’s handgun, that Haynes became angry at

       him and attempted to take the gun away from him, and that the gun “went off.”

       Trial Tr. p. 716. Lake then falsely told Ivanovskaia that no one was injured as a

       result of this allegedly accidental firing of the weapon. The prosecuting attorney

       noted that this testimony was consistent with the DNA evidence, stating,

               We got the DNA. We got the DNA that confirms what [Lake] said.
               We got the DNA that confirms that [Lake] handled that handgun that
               belonged to Tommy [Haynes].
               We have the . . . firearms expert – or, I’m sorry. We have the
               DNA that tells you that the bullet that was recovered from the
               wall, in the absence of an identical twin, the DNA that was on
               that bullet was the DNA of Tommy Haynes.
               That bullet was the bullet that traveled through his body and
               killed him. There’s no way around that, there’s no way around
               that, no way around that.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 22 of 30
               Now, you know, did this occur during a struggle? Did this occur
               haphazardly or accidentally? No, no, no. Because you have the
               gun that’s found. You have the gun that’s found, and when the
               gun is found, the hammer on the gun is cocked back.
               What did the police tell you? What did the experts tell you? It’s
               cocked back and ready to fire again. What does that information
               tell you?
               That information tells you that, “You know what, I shot you, I
               intended to kill you, and if you’re not dead, I’m going to shoot
               you again.”
               That’s what happened that night and that’s the person that did it.


       Trial Tr. pp. 717-18 (emphases added).


[38]   In context, it is apparent that the prosecuting attorney was not asserting any

       personal knowledge of Lake’s guilt. He was simply commenting on the weight

       of the evidence and encouraging the jury to find Lake guilty as charged. This is

       entirely permissible. See McBride v. State, 785 N.E.2d 312, 319 (Ind. Ct. App.

       2003) (holding that no prosecutorial misconduct occurred in prosecutor’s

       argument that defendant’s claim that revolver fired accidentally was a lie

       because prosecutor’s statements were merely a comment on the evidence); see

       also Miller v. State, 623 N.E.2d 403, 408 (Ind. 1993) (“[e]xpression of a personal

       opinion is not improper where the prosecutor is commenting on the credibility

       of the evidence as long as there is no implication that he had access to special

       information outside the evidence presented to the jury and that such outside

       information convinced the prosecutor of the guilt of the accused.”).




       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 23 of 30
[39]   Nor do we find any merit in Lake’s argument that the prosecutor committed

       misconduct by stating that the DNA evidence “confirmed” that Lake handled

       the gun. The evidence adduced at trial indicated that the DNA recovered from

       the grip and revolver cylinder of the gun used to shoot Haynes contained a

       DNA profile from which Lake could not be excluded as a contributor.

       Although it may have been more precise for the prosecuting attorney to have

       said that this DNA evidence “supported,” rather than “confirmed”

       Ivanovskaia’s testimony, we cannot say that the prosecuting attorney

       committed misconduct by using the word “confirm.” Indeed, it was not even

       disputed at trial that Lake had handled the gun; his defense was that the gun

       had accidentally discharged. See Trial Tr. pp. 720-21 (defense closing argument

       admitting that Lake handled the gun but that the gun “went off” when Haynes

       reached for it).6

[40]   Lake also argues that the prosecuting attorney “fraudulently mischaracterized”

       Haynes’s telephone records. Appellant’s Br. at 33. Yet again, Lake wholly fails

       to explain what statements of the prosecuting attorney to which he refers.

       Regardless, we fail to see how Lake could have been harmed by any such

       statements even if they were improper, as the telephone records simply

       established that Haynes did not answer his telephone after the shooting. Lake’s

       theory of the case was that the weapon discharged accidentally, not that Haynes



       6
         Lake also briefly complains that the prosecutor mentioned that the handgun used to shoot Haynes was
       cocked when found by the police. However, the evidence presented at trial did show that the police found the
       weapon with the hammer cocked. Thus, the prosecutor was simply commenting on the evidence adduced at
       trial, and no misconduct occurred.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017           Page 24 of 30
       was not shot and killed. We see no prosecutorial misconduct in this regard.

       Given the weakness of Lake’s claims of prosecutorial misconduct, his appellate

       counsel was not ineffective for failing to present such weak arguments on direct

       appeal.

[41]   In summary, Lake has not established that the post-conviction court clearly

       erred by rejecting his claim of ineffective assistance of appellate counsel.

                                   III. Post-Conviction Proceedings

[42]   Lake also argues that the “[t]he entire Post-Conviction proceedings were tainted

       from start to end.” Appellant’s Br. at 34–35.

       A. Post-Conviction Counsel

[43]   Lake first claims that his post-conviction counsel misrepresented several issues

       he wished to present to the trial court and lied about what his trial counsel had

       told her. This, he claims, violated his right to counsel under the Sixth

       Amendment.


[44]   We initially observe that Lake’s post-conviction counsel withdrew her

       appearance well before the evidentiary hearings on Lake’s petition were held in

       2015. Lake does not explain precisely which issues his post-conviction counsel

       misrepresented or how she allegedly lied about what Lake’s trial counsel

       informed her. We therefore consider this issue to be waived. See App. R.

       46(A)(8)(A); Smith, 822 N.E.2d at 202-03.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 25 of 30
[45]   Moreover, Lake’s claim that his post-conviction counsel’s actions deprived him

       of his right to counsel under the Sixth Amendment is completely meritless. It is

       well established that there is no constitutional right to counsel in post-

       conviction proceedings under either the federal Constitution or the Indiana

       Constitution. McKnight v. State, 1 N.E.3d 193, 205 (Ind. Ct. App. 2013) (citing

       Hill v. State, 960 N.E.2d 141, 145 (Ind. 2012)).


       B. Denial of Request for Post-Conviction Transcript

[46]   Lake further argues that the post-conviction court erred by denying his request

       for the transcript of the post-conviction hearings for him to use in preparing his

       proposed findings and conclusions. Lake claims that the trial court’s denial of

       his request denied him due process. We disagree.


[47]   Lake cites to no rule that would require the post-conviction court to grant him

       access to the transcript of the evidentiary hearings in order to assist in his

       preparation of his proposed findings and conclusions. To be sure, the post-

       conviction rules provide that


               [p]etitioners who are indigent and proceeding in forma pauperis
               shall be entitled to production of guilty plea and sentencing
               transcripts at public expense, prior to a hearing, if the petition is
               not dismissed. In addition, such petitioners shall also be entitled to a
               record of the post-conviction proceeding at public expense for appeal of
               the denial or dismissal of the petition.


       Ind. Post-Conviction Rule 1(9)(b) (emphases added). This rule states that

       indigent petitioners are entitled to guilty plea and sentencing transcripts prior to


       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 26 of 30
       a post-conviction hearing. However, Lake does not claim that he was denied

       access to the trial record in this case. Post-Conviction Rule 1(9)(b) also provides

       that indigent petitions are entitled to a record of the post-conviction

       proceedings, at public expense, “for appeal of the denial or dismissal of the

       petition.” Here, Lake was provided with such records for purposes of the

       instant appeal.

[48]   Nothing in the post-conviction rules or any other authority provided to us by

       Lake states that petitioners are entitled to a transcript of the evidentiary hearing

       to assist the petitioner in drafting proposed findings and conclusions. In fact,

       nothing in the post-conviction rules requires the trial court to request or accept

       proposed findings and conclusions.7 Although access to the transcripts of the

       evidentiary hearings may have assisted Lake in drafting his proposed findings

       and conclusions, he personally appeared at all the hearings, and nothing

       indicates that it was somehow impossible for him to draft proposed findings

       and conclusions without the transcript of the post-conviction hearings.

[49]   Accordingly, we cannot say that the trial court’s denial of Lake’s request for

       transcripts of the post-conviction hearings constituted reversible error. See




       7
         We note that Trial Rule 52(C) provides that, whenever special findings of fact and conclusions thereon are
       to be made, “the court shall allow and may require the attorneys of the parties to submit to the court a draft
       of findings of fact and conclusions thereon which they propose or suggest that the court make in such a case.”
       Assuming this rule applies in post-conviction proceedings, see Mitchell v. State, 946 N.E.2d 640, 645 (Ind. Ct.
       App. 2011) (citing T.R. 52(C) in a post-conviction context), it simply states that the trial court shall allow
       parties to submit proposed findings and conclusions, which the post-conviction court here did. Trial Rule
       52(C) says nothing about whether a party has a right to a transcript of the proceedings before submitting such
       proposed findings and conclusions.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017             Page 27 of 30
       Mitchell v. State, 946 N.E.2d 640, 645 (Ind. Ct. App. 2011) (no reversible error

       where trial court denied petition for post-conviction relief before deadline for

       submitting proposed findings and conclusions had expired).


                                          IV. Lake’s Reply Argument

[50]   Lake has filed a reply brief, which he also erroneously refers to as a “counter-

       claim.” Lake’s reply brief can best be described as incoherent, and the claims

       therein appear to be based on a variant of the “sovereign citizen” argument

       attacking the jurisdiction of the trial court. Any arguments presented in this

       reply brief are waived for failure to make a cogent argument.8 Moreover, the

       “sovereign citizen” argument has been rejected by this and other courts. See

       Taylor-Bey v. State, 53 N.E.3d 1230, 1232 (Ind. Ct. App. 2016) (rejecting claim

       of self-described “Moorish American Sovereign National” that trial court

       lacked subject matter and personal jurisdiction); United States v. Benabe, 654 F.3d




       8
         For illustrative purposes, the following is a brief sample of Lake’s attack on the trial court’s subject matter
       jurisdiction:
              LAKE County SUPERIOR COURT is a public venue with jurisdiction over straw men only
              and ORDERED (Drafted) a distress levy a/k/a commercial seizure for a temporary taking or
              suspension of the use is a Fourth (4th) Amendment UNITED Constitution Instrument known
              as a Warrant on Probable Cause - Stare Decisis (which that the State of Indiana has yet to
              produce the warrant’s documentation til present day), and hence must be supported by
              Commercial Affidavit a/k/a Probable Cause Affidavit. i.e. Stare Decisis. The (Court must
              prove on the record, all jurisdiction facts related to the jurisdiction asserted) Latana v. Hopper,
              102 F.3d 188; Chicago v. New York 37 F.Supp 150, i.e. ‘De Facto’ commercial State of Indiana
              had no Eyewitnesses, physical evidence of any kind (i.e. Records, Cameras, GSR, DNA and/or
              Fingerprints), with lead Detective Small at trial acknowledging that he “have no clue what
              happened.” (P.E. No. 12, pg. 598: 7-8; the aforesaid and foregoing facts violated Indiana Rules
              of Evidence 901(a) . . . . Note * Legal Maxims No. 10: (Gen. 2-3; Matt. 4; Revelation, Legal
              Maxim: “If the Plaintiff does not prove his case, the defendant is absolved.”)[.]
       Appellant’s Reply Br. at 14-15.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017                 Page 28 of 30
       753, 767 (7th Cir. 2011) (collecting cases that have rejected the sovereign citizen

       argument).

[51]   Furthermore, it is clear that the Lake Superior Court has subject matter

       jurisdiction over criminal matters, including murder. See Ind. Code § 33-33-45-3

       (establishing Lake Superior Court); Ind. Code § 33-29-1.5-2 (providing that all

       superior courts have original and concurrent jurisdiction in all criminal cases).

       It is also clear that Lake appeared in person and by counsel before the Lake

       Superior Court and was accused of having committed a crime in Lake County.

       His claims of lack of personal jurisdiction are therefore specious. See Taylor-Bey,

       53 N.E.3d at 1232 (holding that the Marion Superior Court had personal

       jurisdiction over defendant whose crime occurred in Marion County).


                                                 Conclusion

[52]   Lake’s appellate arguments are ill-formed and difficult to follow, but we have

       attempted to address the issues he presents on the merits to the extent that this

       is possible. Having done so, we conclude that Lake’s appellate arguments are

       completely meritless. He has failed to establish that he was denied the effective

       assistance of trial or appellate counsel. He has further failed to establish that his

       post-conviction counsel committed any error before withdrawing her

       appearance or that the post-conviction court erred in denying his request for

       transcripts, at the public expense, of the post-conviction hearings before

       submitting his proposed findings and conclusions. It is also abundantly clear

       that the trial court had both subject matter and personal jurisdiction. We

       therefore affirm the judgment of the post-conviction court in all respects.
       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 29 of 30
[53]   Affirmed.


       Kirsh, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A05-1605-PC-1137 | June 29, 2017   Page 30 of 30